Citation Nr: 1313421	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  08-36 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for right leg radiculopathy.

2. Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound to the right leg with incomplete tibial nerve injury.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1989 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for residuals of gunshot wound to the right leg with incomplete tibial nerve injury, and assigned a 10 percent rating, effective from April 28, 2006.  Also on appeal is an August 2010 RO rating decision that granted service connection for right leg radiculopathy or sciatic, and assigned a 20 percent disability rating, effective from February 14, 2008.  The August 2010 rating decision, the RO granted a total rating based on individual unemployability due to service-connected disabilities, effective from November 28, 2008.  A 100 percent combined schedular rating has been effect since February 10, 2010.

In March 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In October 2011, the Board remanded these claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development, to include obtaining updated records from the Portland VA Medical Center (VAMC), and to schedule the Veteran for a VA examination to evaluate his right leg radiculopathy and residuals of a gunshot wound to the right leg.  The record reflects that updated VA treatment records were obtained and the Veteran underwent a VA DBQ (disability benefits questionnaire) examination in December 2011.  


In November 2012, the Board again remanded this matter in order to obtain additional records from the Portland VAMC and any records and decision from the Social Security Administration regarding the Veteran and to obtain a clarification of the December 2011 VA examination/opinion.  The Board notes that that updated VA treatment records were obtained and a clarification/addendum was obtained via a December 2012 VA DBQ report.  There has been substantial compliance with the November 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed in part using the Virtual VA paperless claims processing system.   Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1. The Veteran's service-connected right leg radiculopathy is manifested by complaints of chronic pain, tingling, and numbness; however, as objective examination has shown minimal to no reflex, sensory, or motor defects, impairment amounting to moderately severe incomplete paralysis of the sciatic nerve has not been shown.

2. The Veteran's service-connected residuals of a gunshot wound to the right leg, with incomplete tibial nerve injury, is manifested by complaints of pain, numbness, and weakness, as well as clinical findings of weakness in plantar flexion and some sensory disturbance; however, as objective examination has shown minimal to no motor defects, impairment amounting to severe incomplete paralysis of the posterior tibial nerve has not been shown. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for right leg radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.68, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2012).

2. The criteria for an initial rating in excess of 10 percent for residuals of a gunshot wound to the right leg with incomplete tibial nerve injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.68, 4.124a, Diagnostic Codes 8525, 8625, 8725 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to the initial rating issues on appeal, the Board notes that these claims are downstream issues from rating decisions dated in May 2007 and August 2010, which initially established service connection for these service-connected disabilities, and assigned the initial ratings being contested and the effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect only to the claims on appeal, such noncompliance is deemed to be non-prejudicial to those specific claims.  Further, the Board notes that neither the Veteran nor his representative have alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  None is found by the Board.  VA's duty to notify has been more than satisfied.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO/AMC has obtained all identified and available treatment records for the Veteran.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

The Veteran was provided with several VA examinations in order to assess the severity of his service-connected disabilities.  These VA examinations were conducted in April 2007, August 2008, March 2009, June 2010, December 2011, and December 2012.  The Board finds these VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected right leg radiculopathy and right leg gunshot wound, with incomplete tibial nerve injury, under the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Some discussion of the Veteran's Travel Board hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 
38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified at the March 2011 Travel Board hearing.  Information was elicited from the Veteran concerning the nature and severity of his back and right leg disabilities.  Based on that testimony, an additional VA examination was ordered to properly address the symptoms attributable to each disability.  

Therefore, the Board concludes that the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  VA's duty to assist has been met.  38 C.F.R. § 3.159(c).  No further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see Quartuccio v. Principi, supra.

II. Factual Background

On VA examination in April 2007, the Veteran reported that he had back pain radiating into his right calf.  He also had a gunshot wound to his right posterior knee area traveling to the right lateral subcutaneous tissue of the ankle.  While there had been no bony involvement, there was incomplete posterior tibial nerve injury documented on nerve conductions in service.  He complained of calf pain, intermittent numbness of the right lateral calf, and felt this right leg was weaker.  On examination, deep tendon reflexes of the knees and ankles were equal, sensation was intact throughout the lower extremity, and there was no atrophy or loss of strength of the lower leg.  Examination of the right leg showed an entry scar in the popliteal fossa on the right, with no pain or tenderness.  The diagnoses included gunshot wound, right leg, with incomplete posterior tibial nerve injury.  

In a March 2008 VA neurosurgical consultation, it was noted that the Veteran was seen for worsening of low back pain radiating to the right leg.  It was also noted that he had a gunshot wound to the right calf that injured the nerve, with some weakness in plantar flexion and pain and tingling in that area.  He reported that nine months prior, he developed pain that went from the buttock on the medial posterior aspect of the thigh to the knee, and that this was exacerbated by sitting and made better by standing and walking.  He denied chronic numbness, tingling, or weakness or bowel problems.  He believed he had some bladder problems, which he thought might be retention or hesitancy.  

Physical examination showed some tenderness over the sciatic nerve, but the examiner could follow this along the muscle all the way to the knee.  The Veteran's motor strength was symmetrical, and straight leg raising was negative.  The posterior medial parts of his hamstring were tender all the way to the knee, and he had some weakness of plantar flexion, absent right ankle jerk, and normal reflexes throughout.  

VA treatment records showed that in June 2008, the Veteran was seen for complaints of chronic low back pain occasionally radiating down his right leg to his knee and sometimes to his ankle.  His radiating right leg pain was worsened by sitting and prolonged posture, and was improved with movements and stretching.  He reported that he did not run or do Precor machines because after five to ten minutes of exercise he noticed that both of his feet went numb.  It was also noted that he had history of a gunshot injury to the back of his right knee, with a bullet traveling down to his ankle.  He had a persistent right deep peroneal nerve injury due to this gunshot wound, and he reported that his right ankle seemed weaker and had decreased range of motion due to the injury.  He denied any residual numbness or paresthesias.  There was EMG evidence of posterior tibial injury.  

A physical examination in August 2008 revealed hypersensitivity in the posterior aspect of the knee at the entry point of the gunshot wound, and positive straight leg raise bilaterally with radiculopathy.  

On VA examination in March 2009, the Veteran endorsed back pain that radiated down his right leg, and sometimes into his right heel.  He also reported having a gunshot wound to the back of his knee that left him with some weakness in the plantar flexion of his foot.  He could otherwise function normally.  He described numbness in both feet, but it was noted that he had full sensation that day.  He had no bowel or bladder dysfunction.  He did not use a cane, crutches, braces, or assistive devices.  

Objective examination revealed the Veteran's knee jerk reflexes were normal, but that his Achilles was decreased on the right.  He had full sensation of both legs.  There was pain on palpation of the sole of his right foot.  Muscle strength was reported as 5/5.  He had full sensation and strength in dorsiflexion and plantar flexion, but complained of pain with these movements.  He had extreme tenderness to palpation about the popliteal space on the right knee that caused him calf pain.  There was a decrease in strength on repetitious plantar flexion due to pain in the calf.  Sensation was equal compared bilaterally, but he reported feeling slight more pain in the right foot.  The assessment included right tibial gunshot wound to the popliteal space and calf.  He had a history of right leg radiculopathy and was noted to have pain shooting down the back of his leg with tenderness to the ischial tuberosity and the sciatic notch.  It was noted that this tenderness to palpation was consistent with inflammation of the sciatic nerve.  

VA treatment records showed that in February 2010, the Veteran was seen for a physical therapy consultation.  He complained of constant pain with radiation into the right leg up to the knee.  Examination showed he had poor standing behaviors and favored his right leg.  His manual muscle testing (MMT) of the lower extremities was within normal limits, and sensory examination of the lower extremities was intact to light touch.  In a subsequent visit in February 2010, he complained of right pain, tingling, and weakness. In March 2010, he complained of pain shooting down the right leg and radiating upward from low back.  He also reported having numbness in the bottom of his right foot.  The Veteran was seen later that month by physical therapy for sciatica, and he had no complaint that day.  He had been seen for four sessions of lumbar traction, and reported that his pain had improved, and he was discharged from physical therapy.  


On VA examination of the peripheral nerves in June 2010, the Veteran reported he continued to have daily radicular symptoms down his right leg, which had progressively worsened.  It was noted that he had an antalgic gait, used a cane, and was able to walk more than 1/4 mile, but less than 1 mile.  Examination of the right ankle jerk reflex, the right knee jerk reflex, and right plantar flexion were normal.  Sensory examination of the right lower sciatic nerve revealed that light touch, vibration, and position sense were intact/normal, but was decreased on pinprick sensation on the lateral side of the leg, through the whole foot.  There was no dysesthesia.  Motor examination revealed that there was active movement against some resistance on right ankle dorsiflexion and plantar flexion.  Straight leg testing caused radicular symptoms of the right leg.  However, the report of the EMG/NSC was noted to show a normal study with no electrodiagnostic evidence of right lumbosacral radiculopathy.  

The Veteran also had a right tibial nerve injury related to an in service gunshot wound.  He averred that the problems involving his low back radiculopathy and right tibial nerve injury were separate and distinct.  He described daily radiating pain down his low back around the lateral side of his right foot and into his right toes, which required daily medication to help with the pain.  He had trouble with his gait and balance due to the pain, and required the use of a cane.  

The diagnosis was degenerative disc disease lumbar spine with sciatic feature, although with normal EMG/NCS study, suggesting that there was no nerve compromise at the spinal level.  It was noted that his right leg radicular pain did not make him unemployable, but limited his occupational activities to sedentary environments.  It was also noted that his right leg radiculopathy caused decreased mobility, problems with lifting and carrying, decreased strength of the lower extremity, and pain. 

In the October 2011 remand, the Board noted that because the Veteran had two disabilities of the right leg (sciatic and tibial nerve involvement), and he himself had attributed his symptoms to both disabilities, a medical opinion was required to address which symptoms were due to the corresponding disability so that the Veteran's disability ratings were not pyramided.  

On the VA DBQ examination in December 2011, the diagnoses were right lower extremity radiculopathy and right tibial nerve neuropathy, mild.  The Veteran continued to have chronic low back pain and right radicular symptoms, with sharp stabbing pain down the right leg, from the lower back down to the toes.  He felt pins, needles, and "on fire" in his right lower extremity, and had right plantar foot numbness and tingling.  With regard to his right lower extremity, he endorsed severe constant pain, severe paresthesia and/or dysesthesias, moderate numbness, and right plantar foot numbness.  It was noted that he used a cane and a walker regularly. 

Objectively, the Veteran had normal muscle strength in the right knee and ankle, and no atrophy.  Deep tendon reflexes of the right knee were normal, and deep tendon reflexes of the right ankle were absent.  Sensation testing for light touch was normal for the right thigh, knee, and ankle.  He had decreased sensation of the right plantar foot and right lateral foot, with sharp testing, but that his right lower extremity was otherwise normal to sharp, touch, and vibration testing.  Examination revealed no trophic changes attributable to peripheral neuropathy, and an antalgic gait which the Veteran attributed to right leg pain.  The examiner assessed both the right sciatic nerve and the right posterior tibial nerve as normal.  He had normal dorsi- and plantar flexion of the feet, and normal muscle tone and bulk in the legs.  He had positive straight leg raising on the right.  His strength overall was normal in both lower extremities, but there was some give way strength testing on the right due to pain in the hip flexion.  There was no evidence of foot drop.  An EMG performed in June 2010 assessed the Veteran's right lower extremity as normal.  

The examiner opined that the Veteran's peripheral nerve condition did impact his ability to work, because he could stand or sit for about 15 minutes only, and could only walk for about 1/4 mile due to his right leg symptoms, and indicated that these stated limitations were likely due to the Veteran's right leg radiculopathy and back condition and not his tibial nerve injury.  He indicated that the Veteran likely did not have functional limitations from his tibial nerve injury as he had records that documented his activities.  With regard to the first diagnosis, the examiner noted that the Veteran's symptoms of sharp pain from the lower back to the foot and his positive straight leg raising was indicative of right leg radiculopathy symptoms.  And although the Veteran reported his symptoms were severe, this was noted to be not consistent with the objective testing in July 2010.  With regard to the second diagnosis, the examiner noted that the  residual from the tibial nerve injury due to a gunshot wound in 1992 was residual numbness to sharp sensation in the right plantar foot and right lateral foot only, with no motor residuals.  

Records from the SSA show that the Veteran was awarded disability benefits primarily for his service connected posttraumatic stress disorder.  The SSA decision does list and discuss the Veteran's numerous orthopedic disabilities as does the examination conducted by the SSA.  However, neither the decision nor SSA examination contains explicit finding pertaining to the lumbar radiculopathy or tibial injury.  Subsequent VA treatment also document the presence of both these disabilities but include no findings pertaining to the nature and severity of those disabilities, which has not otherwise been addressed in the earlier records or the below VA DBQ report.

On the VA DBQ report dated in December 2012, obtained for clarification purposes, the examiner indicated that the notation regarding the July 2010 NCV/EMG test as showing no electrodiagnostic evidence for right lumbosacral radiculopathy meant that this study did not diagnosis a right lumbosacral radiculopathy at that time of the July 2010 examination.  The examiner also noted, however, that at the time of the VA examination in December 2011, which was over a year after the NCV/EMG test, the Veteran did have objective findings that were consistent with a right lower extremity radiculopathy, and that this would be the same as a diagnosis of a right lumbosacral radiculopathy.  Further, even though the July 2010 NCV/EMG study was negative for a right radiculopathy, it was at least as likely as not that the Veteran had a right lumbosacral radiculopathy during the December 2011 VA examination, based on his symptoms and the objective findings at that time.  The examiner noted that it was possible for a right side radiculopathy to change over time and to be intermittent.  He indicated that the diagnoses made on the December 2011 VA examination remained unchanged.  Finally, the examiner clarified that the Veteran's right leg radiculopathy should be amended to indicate incomplete paralysis that is mild in severity.

III. Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2012). 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124 (2012).

Herein, the Veteran has been granted service connection for two separate disabilities of the right leg (involving the sciatic nerve and the tibial nerve).  Diagnostic Codes (DCs) 8520, 8620, and 8720 rate neuropathy, neuritis, and neuralgia, respectively, associated with the sciatic nerve.  DCs 8525, 8625, and 8725, provide ratings for paralysis, neuritis, and neuralgia of the posterior tibial nerve.  Both sets of diagnostic codes employ the use of words such as mild, moderate, severe, and incomplete paralysis.  

The Board notes that while it appears that there may be overlap in the symptoms related to each of service-connected disabilities on appeal, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Board notes that words "mild," "moderate," and "severe" are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. 4.6.  It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  The Board also notes that "mild" is generally defined as "not being or involving what is extreme" or "not severe: temperate."  See Merriam-Webster 's Collegiate Dictionary, 11th Ed. (2003).  "Moderate" is generally defined as "tending toward the mean or average amount or dimension"; and "severe" is generally defined as "of a great degree: serious."  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

The Board must also consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, as a finder of fact, when considering whether lay evidence is satisfactory, the Board may also consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. 

IV. Discussion

1. Right Leg Radiculopathy

The record shows that the Veteran was awarded a 40 percent disability rating for the orthopedic manifestations of his lumbar spine disorder along with a separate initial 20 percent rating, under Diagnostic Code (DC) 8520, effective February 14, 2008, for right leg radiculopathy.  The Veteran, however, contends he should be entitled to an initial rating in excess of 20 percent for his service-connected right leg radiculopathy.  

The Veteran's service-connected right leg radiculopathy has been evaluated under DC 8520, which provides the rating criteria for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  DC 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of that nerve.  Pursuant to DCs 8520, 8620, 8720, a 20 percent evaluation is warranted for moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; and a 60 percent evaluation requires severe incomplete paralysis with marked muscle atrophy.  The maximum 80 percent evaluation is reserved for complete paralysis.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720.  The Board notes that selection of the sciatic nerve over another nerve in the leg does not prejudice the Veteran, as higher evaluations are available for the sciatic nerve than other leg nerves.  

VA examination reports and VA treatment records show that the Veteran has consistently complained of pain radiating from his back down the right leg, but that other symptoms attributed to his service-connected right leg radiculopathy have varied during the pertinent time period.  

Indeed, although the Veteran has consistently reported having chronic radiating pain down his right leg, in addition to numbness and tingling, the objective symptoms related to his right leg radiculopathy have been varied and intermittent, and muscle strength, sensory, and reflex examinations have been mostly evaluated as normal.  See April 2007 VA examination, March 2008 VA treatment report, March 2009 VA examination report, June 2010 EMG/NCV study, December 2011 VA examination.  Similarly, while he has attributed his gait impairment to his right leg pain, the record reflects he has additional service-connected disabilities that adversely affect his gait.  See February 2010 VA treatment record, June 2010 VA examination.  His complaints, for the most part, are wholly sensory in nature and the preponderance of the competent medical evidence does not show that the disabilities cause functional impairment or involve the joints.  The regulations require that when the involvement is wholly sensory in nature, the rating is limited to the mild, or at most, moderate degree.  See 38 C.F.R. § 4.124a.  Indeed, as discussed above, the examiner specifically opined that the Veteran's right leg radiculopathy manifested incomplete paralysis that was mild in severity.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  While the Veteran is competent to give evidence about what he observes or experiences concerning his right lower extremity disabilities, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  See Layno v. Brown, supra.  Such competent evidence concerning the nature and extent of the Veteran's service-connected right leg disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's right leg disabilities are  evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether a higher rating is warranted in this case.  

In summary, the preponderance of the evidence reflects that the Veteran's service-connected right leg radiculopathy was no more than 20 percent disabling for the entire appeal period.  Fenderson v. West, supra.  The Veteran's symptoms related to his service-connected right leg radiculopathy are primarily sensory, and, therefore, are at most mild to moderate.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 20 percent for the service-connected right leg radiculopathy, at any time during the pertinent period, must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, supra. 

2. Residuals of Gunshot Wound to Right leg 
with Incomplete Tibial Nerve Injury

The record reflects that the Veteran was granted service connection for residuals of a gunshot wound to the right leg, with incomplete tibial nerve injury, and was assigned an initial 10 percent disability rating, pursuant to DC 8625. 

Under DC 8625 for neuritis of the tibial nerve, a 10 percent evaluation is assigned for mild or moderate incomplete paralysis of the posterior tibial nerve.  A 20 percent evaluation is assigned for severe incomplete paralysis of the posterior tibial nerve.  A 30 maximum percent evaluation is assigned for complete paralysis of the posterior tibial nerve; paralysis of all muscles of sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired.  See 38 C.F.R. § 4.124a, DC 8625.  DC 8525 refers to paralysis of the tibial nerve, and DC 8725 refers to neuralgia of that nerve

VA examination reports and VA treatment records show that the Veteran has complained of right foot/ankle pain, numbness, and weakness, but objective findings were minimal to mild.  As highlighted above, the Veteran's service-connected tibial nerve injury is manifested by no more than sensory disturbance.  While he has reported pain, weakness, and numbness in the right foot, physical examination has consistently resulted in, at most, findings of sensory disturbance.  The preponderance of the evidence does not show that the symptoms the Veteran experiences reflect more than a mild degree of incomplete paralysis of the affected nerve.  His complaints, for the most part, are sensory in nature.  Any functional impairment due to the nerve injury alone is nothing more than minimal.  Indeed, with the exception of absent right ankle jerk, in March 2008, motor strength and all other nerve testing has been within normal limits.  Moreover, when he was subsequently seen in June 2010, all testing of reflexes of the right lower extremity was normal including the right ankle jerk.  The December 2011 DBQ examination emphasized that the manifestations of the right tibial nerve injury were wholly sensory.  Further, as the Veteran's symptoms are mild and he is already being compensated at the mild or moderate level for his service-connected residuals of gunshot wound of the right leg, with incomplete tibial nerve injury, a higher rating is not warranted.  The regulations require that when the involvement is wholly sensory in nature, the rating is limited to the mild, or at most, moderate degree.  See 38 C.F.R. § 4.124a  

The scars related to the Veteran's right lower extremity diagnoses were not found to be painful, unstable, or having a total area greater than 39 square centimeters.  A separate, compensable rating for the scars is thereby not warranted.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  While the Veteran is competent to give evidence about what he observes or experiences concerning his right lower extremity disability, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  See Layno v. Brown, supra.  Such competent evidence concerning the nature and extent of the Veteran's service-connected right leg disability have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's right leg disabilities are  evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether a higher rating is warranted in this case.  

In summary, the preponderance of the evidence reflects that the Veteran's service-connected residuals of gunshot wound to the right leg, with incomplete tibial nerve injury, was no more than 10 percent disabling for the entire appeal period.  Fenderson v. West, supra.  His symptoms related to this service-connected disability are primarily sensory, and, therefore, at most mild to moderate.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 10 percent for the service-connected residuals of gunshot wound to the right leg, with incomplete tibial nerve injury, must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, supra. 

3. Extraschedular Consideration

The Board also finds that the Veteran's service-connected right leg radiculopathy and residuals of a gunshot wound to the right leg with incomplete tibial nerve injury, do not warrant referral for extra-schedular consideration at any point during the appeal period.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the present case, the Board finds that the Veteran's disability picture due to his service-connected right leg radiculopathy and residuals of a gunshot wound to the right leg with incomplete tibial nerve injury, are adequately contemplated by the rating schedules, especially since the rating criteria (DC 8520 and 8625, respectively) specifically take into account the severity of the nerve damage and resulting impairment of function of the nerve, and provides for a greater evaluation for more severe impairment.  While the has claimed that his service-connected right leg disabilities do affect his ability to work, herein, as explained above, the rating criteria for his service-connected right leg disabilities reasonably describes his disability levels and symptomatology.  Thus, the Board concludes that the first prong of the Thun analysis has not been satisfied in this case, the criteria for referral for the assignment of an extraschedular disability rating are not met, and the Board declines to remand either issue in this matter for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, supra. 


ORDER

An initial rating in excess of 20 percent for right leg radiculopathy is denied.

An initial rating in excess of 10 percent for residuals of a gunshot wound to the right leg with incomplete tibial nerve injury is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


